Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of

(State)
Chapter

Case number (if known):

 

 

Official Form 201

LJ Check if this is an
amended filing

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

if more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name YAANA TECHNOLOGIES LLC

 

2, All other names debtor used

 

in the last 8 years

 

Include any assumed names,

 

trade names, and doing business

 

as names

 

 

3. Debtor’s federal Employer 2? 6
Identification Number (EIN) —_

 

 

 

 

 

 

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
542 Gibraltar Drive
Number Number Street
P.O. Box
Milpitas
City City State ZIP Code
Location of principal assets, if different from
principal place of business
USA
County
Number Street
City State ZIP Code
5. Debtor’s website (URL) www.yaana.com

 

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Debtor YAANA TECHNOLOGIES LLC

Case number (if known),

 

Name

 

6. Type of debtor

{4 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Q) Partnership (excluding LLP)
C) Other. Specify:

 

 

7. Describe debtor's business

A. Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QC) Railroad (as defined in 11 U.S.C. § 101(44))

C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))

O Clearing Bank (as defined in 11 U.S.C. § 781(3))

{2 None of the above

B. Check aif that apply:

UJ Tax-exempt entity (as described in 26 U.S.C. § 501)

CJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CI investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

Cc. “NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See -
htto://www.uscourts.gov/four-digit-national-association-naics-codes .

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor’ must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Official Form 201

Check one:

U) Chapter 7
C) Chapter 9
(4 Chapter 11. Check all that apply:

UC) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

WU The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and It chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 14 U.S.C.

§ 1116(1)(B).

QO) Apian is being filed with this petition.

CJ Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

OU) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Affachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

() The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

C) Chapter 12

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
Debtor YAANA TECHNOLOGIES LLC

Name

 

Case number (if known)

 

9. Were prior bankruptcy cases (No
filed by or against the debtor .
within the last 8 years? 1 Yes. District When

 

MM / DD/YYYY
If more than 2 cases, attach a

separate list. District When

MM/ DD/YYYY

Case number

Case number

 

 

 

10. Are any bankruptcy cases {da No
pending or being filed by a
business partner or an 1 Yes. Debtor
affiliate of the debtor? District
List all cases. If more than 1,
attach a separate list. Case number, if known

Relationship

When
MM / DD /YYYY

 

41, Why is the case filed in this Check all that apply:
district?

{4 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12, Does the debtor ownorhave (No
possession of any real
property or personal property

LJ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

that needs immediate Why does the property need immediate attention? (Check ail that apply.)

attention?

Ott poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

CJ It needs to be physically secured or protected from the weather.

C Itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

C) Other

 

Where is the property?

 

Number Street

 

 

City

Is the property insured?
U2 No

CY Yes. Insurance agency

State ZIP Code

 

Contact name

 

Phone

 

p Statistical and administrative information

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Debtor

YAANA TECHNOLOGIES LLC

 

Name

Case number (if known)

 

13. Debtor’s estimation of
available funds

Check one:

{4 Funds will be available for distribution to unsecured creditors.

C) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

Estimated ber of QO) 1-49 Q) 1,000-5,000 LI 25,001-50,000
44, Estimate number o QO) 50-99 (] 5,001-10,000 LI 50,001-100,000
(4 100-199 (J 40,001-25,000 CQ More than 100,000
QC) 200-999
UL) $0-$50,000 QL) $1,000,001-$10 million () $500,000,001-$1 billion

16. Estimated assets

Q) $50,001-$100,000
Q) $100,001-$500,000
() $500,001-$1 million

(4 $10,000,001-$50 million
C2 $50,000,001-$100 million
L) $100,000,001-$500 million

Q) $1,000,000,001-$10 billion
QC) $10,000,000,001-$50 billion
Q) More than $50 billion

 

16, Estimated liabilities

C) $0-$50,000

UL) $50,001-$100,000
Q) $100,001-$500,000
QO $500,001-$1 million

CY $1,000,001-$10 million

{2 $10,000,001-$50 million
L) $80,000,001-$100 million
() $100,000,001-$500 million

CQ) $500,000,001-$1 billion

Q $1,000,000,001-$10 billion
Q) $10,000,000,001-$50 billion
OQ) More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3577.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 04/22/2021
‘MM

Rajesh Puri

 

Printed name

 

Managing Member/CEO

Title

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 
Debtor YAANA TECHNOLOGIES LLC Case number (if known),

 

 

Name

 

 

 

 

 

 

 

 

 

 

18, Signature of attorne
g Y x Date
Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City / State ZIP Code
Contact phone Email address
Bar number State
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5

Case: 21-50561 Doc#1 Filed: 04/22/21 Entered: 04/22/21 11:20:33 Page 5of5

 
